DETAILED ACTION
Remarks
This Non-Final office action is in response to the application filled on 10/16/2020. Claims 1-20 are pending and examined below. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a) ‐ (d). The certified copy has been filed in parent Application No. FI 2019/5896, filed on 10/17/2019.
Information Disclosure Statement
As of date of this action, IDS filled has been annotated and considered.
Claim Objections
Claim(s) 1-20 is/are objected to because of the following informalities:
Claim 1, line 4, “control a movement a device in an area” should be “control a movement of a device in an area”.
Claim 1, line 8, “at least one item relevant to movement in the area” should be “at least one item relevant to the movement in the area”.
Claim 1, line 10, “at least one item relevant to movement in the area” should be “at least one item relevant to the movement in the area”.
Claims 2-15, line 1, “An apparatus according to claim” should be “The apparatus according to claim”.
Claim 16, line 3, “at least one item relevant to movement in the area” should be “at least one item relevant to the movement in the area”.
Claim 16, line 9, “at least one item relevant to movement in the area” should be “at least one item relevant to the movement in the area”.
Claims 17-20, line 1, “A method of claim” should be “The method of claim”.
Appropriate correction is required.
Drawings
The drawings are objected to because the submitted drawings appear to contain drawings other than black and white line drawings and are listed as such in the record. It appears that the submitted drawings have gray shading in objects and lines. See MPEP 608.02.V for drawing requirements. The examiner recommends correcting the drawings to be black and white line drawings and then resubmitting all drawings to ensure each drawing is correctly labeled as a black and white line drawing in the record. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1 (and similarly claim 16), which recites “the information” line 7 lacks antecedent basis as information is not mentioned earlier. It is not clear if the information is referring previously mentioned the stored information or not.
Also recites “information of patterns” line 5 is not clear. It is not clear about the things/objects referred by the term patterns. It is not clear if the pattern is referring all or particular objects of the area. All objects include mapping information of the area e.g. presence of building, roads etc. Particular objects include obstacles on the area.
Also recites “determination of at least one pattern” line 7 is not clear. It is not clear whether at least one pattern is determined from store information of patterns or not.
Also recites “the smaller patterns with at least one item relevant to movement” line 9 is not clear. It is not clear if at least one item relevant to movement is referring the at least one item relevant to the movement mentioned on line 7 or not.
Also recites “selectively use a path finding algorithm to determine a path”, line 14 is unclear. It is not clear  how selectively use of a path finding algorithm is affecting the search path as the search path extends through the pattern with the item.
Dependent claim(s) 2-15 is/are also rejected because they do not resolve their parent (claim 1’s) deficiencies. 
Dependent claim(s) 17-20 is/are also rejected because they do not resolve their parent (claim 16’s) deficiencies. 
Regarding claim 3 (and similarly claim 17), which recites “have been divided to the predefined smallest pattern size” is not clear. It is not clear the movement area is divided into predefined smallest size or the identified item relevant to the movement in the pattern is divided into smallest size.
Dependent claim(s) 10, 12 and 13 is/are also rejected because they do not resolve their parent (claim 3’s) deficiencies. 
Dependent claim(s) 18 is/are also rejected because they do not resolve their parent (claim 17’s) deficiencies. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6-11, 16, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0210865 (“Mizutani”), and further in view of US 2019/0051198 (“Nimmagadda”). 
Regarding claim 1, as best understood in view of indefiniteness rejection explained above, Mizutani discloses a system comprising at least one processing core, and at least one memory including computer program code, the at least one memory and the computer program code being configured to, with the at least one processing core (see fig 1, where 15 is the storage unit, 150 and 151 are two different computer program codes. See also [0027], where “This attack details setting processing is executed by the control unit 18 reading out and loading the attack details setting program 150 from the storage unit 15 upon an execution instruction for the attack details setting processing being input by pilot operations.”; see also [0032], where “This flight path search processing is executed by the control unit 18 reading out and loading the flight path search program 151 from the storage unit 15 upon an execution instruction for the flight path search processing being input by pilot operations.”), cause the apparatus at least 
control a movement a device in an area (see [0023], where “The attack details setting program 150 is a program that causes the control unit 18 to execute later-described attack details setting processing (see FIG. 2). The attack details setting program 150 has a flight path search program 151 according to the implementation of the present invention. The flight path search program 151 is a program that causes the control unit 18 to execute later-described flight path search processing (see FIG. 4).”; see also [0025], where “the control unit 18 performs such as controlling the operations of the flight mechanism 11”; see also [0019], where “The configuration of a flight path search device according to the implementation of the present invention will be described with reference to FIG. 1. FIG. 1 is a block diagram illustrating the functional configuration of an aircraft 10 to which the flight path search device according to the implementation of the present invention has been applied.”; aircraft is interpreted as a device. control unit execute the flight path, so control unit is controlling a movement of the aircraft.), 
store information of patterns covering sectors of the area (see [0023], where “The storage unit 15 according to the present implementation stores an attack details setting program 150, map data 155, and so forth.”; see also [0024], where “The map data 155 has comprehensive geographical information including, in addition to land features such as mountains, rivers, and so forth, information relating to the state of usage of land, such as roads and railways, buildings, fields, and so forth.”; map data include geographical information e.g. roads, buildings etc. roads, buildings are interpreted as patterns), the stored information comprising indication whether the patterns have at least one item relevant to the movement in the area (see [0024], where “The map data 155 may be information of a regional range relating to the mission, i.e., a predetermined range including at least a target point TP within later-described and enemy region ADU (see FIG. 3).”; the stored information or map data include obstacles (e.g. buildings) on the movement area and target point (destination). Both are relevant to the movement in the area.), the information being configured based on determination of at least one pattern that has at least one item relevant to movement in the area (see fig 6, where ADU is a region. See also [0024], where “The map data 155 may be information of a regional range relating to the mission, i.e., a predetermined range including at least a target point TP within later-described and enemy region ADU (see FIG. 3).”; flight path is through the ADU region and map data include geographical information, hover area, battle point etc. So the map data has at least one pattern (e.g. buildings) and one item(e.g. hover area, battle point) that is related to the movement), division of the determined at least one pattern into smaller patterns (see [0033], where “Upon the flight path search processing being executed, the control unit 18 first reads the map data 155 from the storage unit 15, and divides the map data 155 into a grid form of multiple cells C in a horizontal plane, as illustrated in FIG. 4 (step S51). The control unit 18 generates the multiple cells C as a square grid along the division lines that run north-south and east-west on the map data 155 in the implementation.”), 
determine that a search path between a first location and a second location (see [0031], where “the control unit 18 searches for a first flight path FP1 from the hover area HA to the battle point BP (step S4).”; hover area is interpreted as first location and battle point is interpreted as second location) extends through the at least one pattern having the at least one item relevant to the movement in the area (see fig 6, where ADU is a region. See also [0024], where “The map data 155 may be information of a regional range relating to the mission, i.e., a predetermined range including at least a target point TP within later-described and enemy region ADU (see FIG. 3).”; flight path is through the ADU region and map data include geographical information, hover area, battle point etc. So the map data has at least one pattern (e.g. buildings) and one item battle point that is related to the movement) and selectively use a path finding algorithm to determine a path of movement within the at least one pattern through which the search path extends (see [0032], where “The control unit 18 next executes flight path search processing, to search for a second flight path FP2 from a waypoint WP outside of the enemy region ADU to the hover area HA inside of the enemy region ADU (step SS). The waypoint WP is undetermined at the and the present point, and is searched and set as the same time as the second flight path FP2 in the flight path search processing, as a point outside of the enemy region ADU, from which the enemy region ADU can be safely and quickly entered as far as the hover area HA. This flight path search processing is executed by the control unit 18 reading out and loading the flight path search program 151 from the storage unit 15 upon an execution instruction for the flight path search processing being input by pilot operations.”; see also [0038], where “The geographical feature state of the cell C is selected from the following (1) through (4) in the present implementation. The score of the cell C is set in descending order from (1) to (4).”).
Mizutani does not disclose the following limitation:
determination of at least one of the smaller patterns with at least one item relevant to movement in the area, and repeat of the division until predefined smallest pattern size is reached. 
However, Nimmagadda discloses a system wherein determination of at least one of the smaller patterns with at least one item relevant to movement in the area (see fig 3, block 330-2. See also fig 8a-b and fig 10a-c, where generation of local obstacle map is shown from a global obstacle map. See also [0079], where “A global search area 802 may be divided into search grid cells 804”; see also [0034], where “two- or three-dimensional map may be used to describe objects (e.g. obstacles) in the respective space”; 802 corresponds to the area. 806 (obstacle) corresponds to smaller patterns), and repeat of the division until predefined smallest pattern size is reached (see fig 3, block 320. See also fig 4, block 420. See also [0059], where “According to various aspects, each iteration may include, for example, determining a local search area 210 within the global search area 208; determining, from the global obstacle map 214, a local obstacle map 224 associated with the local search area 210”; see also [0073], where “A grid cell ( or, in other words, a search grid cell) of the plurality of search grid cells may be generated by dividing the global search area in accordance with one or more parameters (e.g. grid resolution defining a size of the search grid cells and or type of grid, e.g. defining the shape of the search grid cells). According to various aspects, the size and/or the shape of the search grid cells may be adapted, e.g. in accordance with an obstacle density.”). 
Because both Mizutani and Nimmagadda are in the same field of endeavor of collision free path generation for vehicle. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Mizutani to incorporate the teachings of Nimmagadda by including the above feature, determination of at least one of the smaller patterns with at least one item relevant to movement in the area, and repeat of the division until predefined smallest pattern size is reached, for generating updated collision free path by avoiding significant deviation from the originally generated path.
Regarding claim 2, Mizutani does not disclose the following limitation:
wherein the device comprises one of an unmanned aerial vehicle, driverless land vehicle or driverless vessel.
However, Nimmagadda further discloses a system wherein the device comprises one of an unmanned aerial vehicle, driverless land vehicle or driverless vessel (see [0035], where “A vehicle, as described herein, may have a capability of autonomous travel, e.g. the vehicle may be an unmanned aerial vehicle that has a capability of autonomous flight.”).
Because both Mizutani and Nimmagadda are in the same field of endeavor of collision free path generation for vehicle. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Mizutani to incorporate the teachings of Nimmagadda by including the above feature, wherein the device comprises one of an unmanned aerial vehicle, driverless land vehicle or driverless vessel, for generating updated collision free path by avoiding significant deviation from the originally generated path.
Regarding claim 3, as best understood in view of indefiniteness rejection explained above, Mizutani further discloses a system configured to use the path finding algorithm to the patterns that include items relevant to the movement and have been divided to the (see [0032], where “The control unit 18 next executes flight path search processing, to search for a second flight path FP2 from a waypoint WP outside of the enemy region ADU to the hover area HA inside of the enemy region ADU (step SS). The waypoint WP is undetermined at the and the present point, and is searched and set as the same time as the second flight path FP2 in the flight path search processing, as a point outside of the enemy region ADU, from which the enemy region ADU can be safely and quickly entered as far as the hover area HA. This flight path search processing is executed by the control unit 18 reading out and loading the flight path search program 151 from the storage unit 15 upon an execution instruction for the flight path search processing being input by pilot operations.”; see also [0033], where “Upon the flight path search processing being executed, the control unit 18 first reads the map data 155 from the storage unit 15, and divides the map data 155 into a grid form of multiple cells C in a horizontal plane, as illustrated in FIG. 4 (step S51). The control unit 18 generates the multiple cells C as a square grid along the division lines that run north-south and east-west on the map data 155 in the implementation.”; see also [0037], where “P21 is set using a table or relational expression in which this distance and the score P21 have been correlated. P22 is set based on the map data 155 and enemy force range information stored in the storage unit 15.”; see also [0011] and -0038-40]).
Mizutani does not disclose the following limitation:
the patterns…have been divided to the predefined smallest pattern size.
However, Nimmagadda further discloses a system wherein the patterns…have been divided to the predefined smallest pattern size (see fig 3, block 330-2. See also fig 8a-b and fig 10a-c, where generation of local obstacle map is shown from a global obstacle map. The divided cells include items relevant to the movement (e.g. obstacle). See also [0079], where “A global search area 802 may be divided into search grid cells 804”; see also [0034], where “two- or three-dimensional map may be used to describe objects (e.g. obstacles) in the respective space”; see also [0073], where “A grid cell ( or, in other words, a search grid cell) of the plurality of search grid cells may be generated by dividing the global search area in accordance with one or more parameters (e.g. grid resolution defining a size of the search grid cells and or type of grid, e.g. defining the shape of the search grid cells). According to various aspects, the size and/or the shape of the search grid cells may be adapted, e.g. in accordance with an obstacle density.”; see also [0059], where “The one or more collision free trajectories 206t may not necessarily extend along predefined grid lines of a search grid that may be used to generate the local search area 210.”). 
Because both Mizutani and Nimmagadda are in the same field of endeavor of collision free path generation for vehicle. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Mizutani to incorporate the teachings of Nimmagadda by including the above feature, the patterns…have been divided to the predefined smallest pattern size, for generating updated collision free path by avoiding significant deviation from the originally generated path.
Regarding claim 6, Mizutani further discloses a system wherein cause the apparatus configured to generate a combined path of movement for the device based on a combination of information of the search path (see fig 2, block S4 (FP1 from hover area to battle point), S5 (FP2 from waypoint to hover area) and S6 (FP3 from mission start point to the waypoint. see also fig 6, where a path is generated by combining two paths (FP1 and FP2) outside the at least one pattern crossed by the search path and having at least one item relevant to movement and the determined path within the at least one pattern (see [0024], where “The map data 155 may be information of a regional range relating to the mission, i.e., a predetermined range including at least a target point TP within later-described and enemy region ADU (see FIG. 3).”; the stored information or map data include obstacles (e.g. buildings) on the movement area and target point (destination) which is relevant to the movement in the area. See also [0024], where “The map data 155 may be information of a regional range relating to the mission, i.e., a predetermined range including at least a target point TP within later-described and enemy region ADU (see FIG. 3).”; flight path is through the ADU region and map data include geographical information, hover area, battle point etc. So, the map data has at least one pattern (e.g. buildings) and one item battle point that is related to the movement).
Regarding claim 7, Mizutani further discloses a system wherein cause the apparatus configured to combine the determined path within the at least one pattern with parts of the search path outside the at least one pattern (see fig 2, block S4 (FP1 from hover area to battle point), S5 (FP2 from waypoint to hover area) and S6 (FP3 from mission start point to the waypoint. see also fig 6, where a path is generated by combining two paths (FP1 and FP2).
Regarding claim 8, Mizutani further discloses a system wherein cause the apparatus configured to adjust a point of entrance of the search path to the at least one pattern, and/or adjust a point of exit from the at least one pattern (see fig 5, where Hover Area, HA is adjusted based on the score. And the score is related to map data and information stored in storage unit. Map data include geographical and mission information. See also fig 4, block S55. See also [0035], where “Next, the control unit 18 calculates a score P relating to the attack avoidance degree of each of the multiple cells C adjacent to the current location cell Cp, based on the map data 155 and enemy force range information stored in the storage unit 15 (step S53).”).
Regarding claim 9, Mizutani further discloses a system wherein cause the apparatus be configured to move a point of entrance to at least one pattern and/or a point of exit from at least one pattern according to the determined path within the at least one pattern (see fig 5, where Hover Area, HA is adjusted based on the score. And the score is related to map data and information stored in storage unit. Map data include geographical and mission information.), and combine the determined path within the at least one pattern with a path or paths of travel outside the at least one pattern and generated based on information of the search path and the moved point of entrance and/or point of exit (see fig 6, where generated two paths are combined).
Regarding claim 10, Mizutani further discloses a system wherein cause the apparatus be configured to use the path finding algorithm for patterns that have been determined to include at least one item relevant to movement (see fig 4, where path search process is shown. see also [0023], where “The attack details setting program 150 has a flight path search program 151 according to the implementation of the present invention. The flight path search program 151 is a program that causes the control unit 18 to execute later-described flight path search processing (see FIG. 4).”; see also [0032], where “The control unit 18 next executes flight path search processing, to search for a second flight path FP2 from a waypoint WP outside of the enemy region ADU to the hover area HA inside of the enemy region ADU (step SS). The waypoint WP is undetermined at the and the present point, and is searched and set as the same time as the second flight path FP2 in the flight path search processing, as a point outside of the enemy region ADU, from which the enemy region ADU can be safely and quickly entered as far as the hover area HA. This flight path search processing is executed by the control unit 18 reading out and loading the flight path search program 151 from the storage unit 15 upon an execution instruction for the flight path search processing being input by pilot operations.”).
Regarding claim 11, Mizutani further discloses a system configured to generate the information comprising indication whether the patterns have at least one item relevant to movement in the area based on determination of at least one pattern that has at least one item relevant to movement in the area (see [0023], where “The storage unit 15 according to the present implementation stores an attack details setting program 150, map data 155, and so forth.”; see also [0024], where “The map data 155 has comprehensive geographical information including, in addition to land features such as mountains, rivers, and so forth, information relating to the state of usage of land, such as roads and railways, buildings, fields, and so forth.”; map data include geographical information e.g. roads, buildings etc. roads, buildings are interpreted as patterns. See also [0024], where “The map data 155 may be information of a regional range relating to the mission, i.e., a predetermined range including at least a target point TP within later-described and enemy region ADU (see FIG. 3).”; the stored information or map data include obstacles (e.g. buildings) on the movement area and target point (destination). Both are relevant to the movement in the area. See also [0024], where “The map data 155 may be information of a regional range relating to the mission, i.e., a predetermined range including at least a target point TP within later-described and enemy region ADU (see FIG. 3).”; flight path is through the ADU region and map data include geographical information, hover area, battle point etc. So the map data has at least one pattern (e.g. buildings) and one item(e.g. hover area, battle point) that is related to the movement), division of the determined at least one pattern into smaller patterns (see [0033], where “Upon the flight path search processing being executed, the control unit 18 first reads the map data 155 from the storage unit 15, and divides the map data 155 into a grid form of multiple cells C in a horizontal plane, as illustrated in FIG. 4 (step S51). The control unit 18 generates the multiple cells C as a square grid along the division lines that run north-south and east-west on the map data 155 in the implementation.”), 
Mizutani does not disclose the following limitation:
determination of at least one of the smaller patterns with at least one item relevant to movement in the area, and repeat of the division until predefined smallest pattern size is reached, wherein the generation is provided at the runtime of the device and/or before the determination of the path of movement for the device.
However, Nimmagadda further discloses a system wherein determination of at least one of the smaller patterns with at least one item relevant to movement in the area (see fig 3, block 330-2. See also fig 8a-b and fig 10a-c, where generation of local obstacle map is shown from a global obstacle map. See also [0079], where “A global search area 802 may be divided into search grid cells 804”; see also [0034], where “two- or three-dimensional map may be used to describe objects (e.g. obstacles) in the respective space”; 802 corresponds to the area. 806 (obstacle) corresponds to smaller patterns), and repeat of the division until predefined smallest pattern size is reached (see fig 3, block 320. See also fig 4, block 420. See also [0059], where “According to various aspects, each iteration may include, for example, determining a local search area 210 within the global search area 208; determining, from the global obstacle map 214, a local obstacle map 224 associated with the local search area 210”; see also [0073], where “A grid cell ( or, in other words, a search grid cell) of the plurality of search grid cells may be generated by dividing the global search area in accordance with one or more parameters (e.g. grid resolution defining a size of the search grid cells and or type of grid, e.g. defining the shape of the search grid cells). According to various aspects, the size and/or the shape of the search grid cells may be adapted, e.g. in accordance with an obstacle density.”), wherein the generation is provided at the runtime of the device and/or before the determination of the path of movement for the device (see [0063], where “Whether there is a single bot or multiple robots in a system, path-planning may happen periodically every few milliseconds before a navigation. The basic path-planning problem may be to produce a continuous motion that connects an initial state and a final state with one another, while avoiding collision with obstacles.”).
Because both Mizutani and Nimmagadda are in the same field of endeavor of collision free path generation for vehicle. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Mizutani to incorporate the teachings of Nimmagadda by including the above feature, determination of at least one of the smaller patterns with at least one item relevant to movement in the area, and repeat of the division until predefined smallest pattern size is reached, wherein the generation is provided at the runtime of the device and/or before the determination of the path of movement for the device, for generating updated collision free path by avoiding significant deviation from the originally generated path.
Regarding claim 16, as best understood in view of indefiniteness rejection explained above, Mizutani further discloses a method for movement control of a device in an area (see [0023], where “The attack details setting program 150 is a program that causes the control unit 18 to execute later-described attack details setting processing (see FIG. 2). The attack details setting program 150 has a flight path search program 151 according to the implementation of the present invention. The flight path search program 151 is a program that causes the control unit 18 to execute later-described flight path search processing (see FIG. 4).”; see also [0025], where “the control unit 18 performs such as controlling the operations of the flight mechanism 11”; see also [0019], where “The configuration of a flight path search device according to the implementation of the present invention will be described with reference to FIG. 1. FIG. 1 is a block diagram illustrating the functional configuration of an aircraft 10 to which the flight path search device according to the implementation of the present invention has been applied.”; aircraft is interpreted as a device. control unit execute the flight path, so control unit is controlling a movement of the aircraft.), the method comprising: 
storing information of patterns covering sectors of the area (see [0023], where “The storage unit 15 according to the present implementation stores an attack details setting program 150, map data 155, and so forth.”; see also [0024], where “The map data 155 has comprehensive geographical information including, in addition to land features such as mountains, rivers, and so forth, information relating to the state of usage of land, such as roads and railways, buildings, fields, and so forth.”; map data include geographical information e.g. roads, buildings etc. roads, buildings are interpreted as patterns), the stored information comprising indication whether the patterns have at least one item relevant to movement in the area (see [0024], where “The map data 155 may be information of a regional range relating to the mission, i.e., a predetermined range including at least a target point TP within later-described and enemy region ADU (see FIG. 3).”; the stored information or map data include obstacles (e.g. buildings) on the movement area and target point (destination). Both are relevant to the movement in the area.), the information being configured based on 
at least in part one of determination of at least one pattern that has at least one item relevant to movement in the area (see fig 6, where ADU is a region. See also [0024], where “The map data 155 may be information of a regional range relating to the mission, i.e., a predetermined range including at least a target point TP within later-described and enemy region ADU (see FIG. 3).”; flight path is through the ADU region and map data include geographical information, hover area, battle point etc. So, the map data has at least one pattern (e.g. buildings) and one item(e.g. hover area, battle point) that is related to the movement), 
division of the determined at least one pattern into smaller patterns (see [0033], where “Upon the flight path search processing being executed, the control unit 18 first reads the map data 155 from the storage unit 15, and divides the map data 155 into a grid form of multiple cells C in a horizontal plane, as illustrated in FIG. 4 (step S51). The control unit 18 generates the multiple cells C as a square grid along the division lines that run north-south and east-west on the map data 155 in the implementation.”), 


determining that a search path between a first location and a second location (see [0031], where “the control unit 18 searches for a first flight path FP1 from the hover area HA to the battle point BP (step S4).”; hover area is interpreted as first location and battle point is interpreted as second location) extends through the at least one pattern having the at least one item relevant to the movement in the area (see fig 6, where ADU is a region. See also [0024], where “The map data 155 may be information of a regional range relating to the mission, i.e., a predetermined range including at least a target point TP within later-described and enemy region ADU (see FIG. 3).”; flight path is through the ADU region and map data include geographical information, hover area, battle point etc. So, the map data has at least one pattern (e.g. buildings) and one item battle point that is related to the movement) and selectively using a path finding algorithm to determine a path of movement within the at least one pattern through which the search path extends (see [0032], where “The control unit 18 next executes flight path search processing, to search for a second flight path FP2 from a waypoint WP outside of the enemy region ADU to the hover area HA inside of the enemy region ADU (step SS). The waypoint WP is undetermined at the and the present point, and is searched and set as the same time as the second flight path FP2 in the flight path search processing, as a point outside of the enemy region ADU, from which the enemy region ADU can be safely and quickly entered as far as the hover area HA. This flight path search processing is executed by the control unit 18 reading out and loading the flight path search program 151 from the storage unit 15 upon an execution instruction for the flight path search processing being input by pilot operations.”; see also [0038], where “The geographical feature state of the cell C is selected from the following (1) through (4) in the present implementation. The score of the cell C is set in descending order from (1) to (4).”).
Mizutani does not disclose the following limitation:
determination of at least one of the smaller patterns with at least one item relevant to movement in the area, and 
repeat of the division until predefined smallest pattern size is reached.
However, Nimmagadda further discloses a method wherein determination of at least one of the smaller patterns with at least one item relevant to movement in the area (see fig 3, block 330-2. See also fig 8a-b and fig 10a-c, where generation of local obstacle map is shown from a global obstacle map. See also [0079], where “A global search area 802 may be divided into search grid cells 804”; see also [0034], where “two- or three-dimensional map may be used to describe objects (e.g. obstacles) in the respective space”; 802 corresponds to the area. 806 (obstacle) corresponds to smaller patterns), and 
repeat of the division until predefined smallest pattern size is reached (see fig 3, block 320. See also fig 4, block 420. See also [0059], where “According to various aspects, each iteration may include, for example, determining a local search area 210 within the global search area 208; determining, from the global obstacle map 214, a local obstacle map 224 associated with the local search area 210”; see also [0073], where “A grid cell ( or, in other words, a search grid cell) of the plurality of search grid cells may be generated by dividing the global search area in accordance with one or more parameters (e.g. grid resolution defining a size of the search grid cells and or type of grid, e.g. defining the shape of the search grid cells). According to various aspects, the size and/or the shape of the search grid cells may be adapted, e.g. in accordance with an obstacle density.”). 
Because both Mizutani and Nimmagadda are in the same field of endeavor of collision free path generation for vehicle. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Mizutani to incorporate the teachings of Nimmagadda by including the above feature, determination of at least one of the smaller patterns with at least one item relevant to movement in the area, and repeat of the division until predefined smallest pattern size is reached, for generating updated collision free path by avoiding significant deviation from the originally generated path.
Regarding claim 17, as best understood in view of indefiniteness rejection explained above, Mizutani further discloses a method wherein selectively using the path finding algorithm comprises using the path finding algorithm to the patterns that include items relevant to the movement and have been divided to the  (see [0032], where “The control unit 18 next executes flight path search processing, to search for a second flight path FP2 from a waypoint WP outside of the enemy region ADU to the hover area HA inside of the enemy region ADU (step SS). The waypoint WP is undetermined at the and the present point, and is searched and set as the same time as the second flight path FP2 in the flight path search processing, as a point outside of the enemy region ADU, from which the enemy region ADU can be safely and quickly entered as far as the hover area HA. This flight path search processing is executed by the control unit 18 reading out and loading the flight path search program 151 from the storage unit 15 upon an execution instruction for the flight path search processing being input by pilot operations.”; see also [0033], where “Upon the flight path search processing being executed, the control unit 18 first reads the map data 155 from the storage unit 15, and divides the map data 155 into a grid form of multiple cells C in a horizontal plane, as illustrated in FIG. 4 (step S51). The control unit 18 generates the multiple cells C as a square grid along the division lines that run north-south and east-west on the map data 155 in the implementation.”; see also [0037], where “P21 is set using a table or relational expression in which this distance and the score P21 have been correlated. P22 is set based on the map data 155 and enemy force range information stored in the storage unit 15.”; see also [0011] and -0038-40]).
Mizutani does not disclose the following limitation:
the patterns…have been divided to the predefined smallest pattern size.
However, Nimmagadda further discloses a method wherein the patterns…have been divided to the predefined smallest pattern size (see fig 3, block 330-2. See also fig 8a-b and fig 10a-c, where generation of local obstacle map is shown from a global obstacle map. The divided cells include items relevant to the movement (e.g. obstacle). See also [0079], where “A global search area 802 may be divided into search grid cells 804”; see also [0034], where “two- or three-dimensional map may be used to describe objects (e.g. obstacles) in the respective space”; see also [0073], where “A grid cell ( or, in other words, a search grid cell) of the plurality of search grid cells may be generated by dividing the global search area in accordance with one or more parameters (e.g. grid resolution defining a size of the search grid cells and or type of grid, e.g. defining the shape of the search grid cells). According to various aspects, the size and/or the shape of the search grid cells may be adapted, e.g. in accordance with an obstacle density.”; see also [0059], where “The one or more collision free trajectories 206t may not necessarily extend along predefined grid lines of a search grid that may be used to generate the local search area 210.”). 
Because both Mizutani and Nimmagadda are in the same field of endeavor of collision free path generation for vehicle. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Mizutani to incorporate the teachings of Nimmagadda by including the above feature, the patterns…have been divided to the predefined smallest pattern size, for generating updated collision free path by avoiding significant deviation from the originally generated path.
Regarding claim 20, Mizutani further discloses a method comprising generating a combined path of movement for the device based on a combination of information of the search path (see fig 2, block S4 (FP1 from hover area to battle point), S5 (FP2 from waypoint to hover area) and S6 (FP3 from mission start point to the waypoint. see also fig 6, where a path is generated by combining two paths (FP1 and FP2) outside the at least one pattern crossed by the search path and having at least one item relevant to movement and the determined path within the at least one pattern (see [0024], where “The map data 155 may be information of a regional range relating to the mission, i.e., a predetermined range including at least a target point TP within later-described and enemy region ADU (see FIG. 3).”; the stored information or map data include obstacles (e.g. buildings) on the movement area and target point (destination) which is relevant to the movement in the area. See also [0024], where “The map data 155 may be information of a regional range relating to the mission, i.e., a predetermined range including at least a target point TP within later-described and enemy region ADU (see FIG. 3).”; flight path is through the ADU region and map data include geographical information, hover area, battle point etc. So, the map data has at least one pattern (e.g. buildings) and one item battle point that is related to the movement).

Claim(s) 4 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0210865 (“Mizutani”), and in view of US 2019/0051198 (“Nimmagadda”), as applied to claim 3 and 17 above, and further in view of US 2021/0049901 (“Young”). 
Regarding claim 4, Mizutani in view of Nimmagadda does not disclose the following limitation:
wherein the predefined smallest pattern size comprises highest resolution zoom level of the patterns.
However Young discloses a system wherein the predefined smallest pattern size comprises highest resolution zoom level of the patterns (see [0115], where “Each cell or tile in a level of the map tile grid is divisible into the same number of tiles of that same level of grid. In other words, the initial level of the map tile grid (e.g., a level at the lowest zoom level) is divisible into four cells or rectangles. Each of those cells are in turn divisible into four cells, and so on until the highest zoom or resolution level of the projection is reached.”).
Because Mizutani, Nimmagadda and Young are in the same field of endeavor of updating map for vehicle navigation. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Mizutani in view of Nimmagadda to incorporate the teachings of Young by including the above feature, the predefined smallest pattern size comprises highest resolution zoom level of the patterns, for determining collision free path by considering all the objects present on the area.
Regarding claim 18, Mizutani in view of Nimmagadda does not disclose the following limitation:
wherein the predefined smallest pattern size comprises highest resolution zoom level of the patterns
However Young further discloses a method wherein the predefined smallest pattern size comprises highest resolution zoom level of the patterns (see [0115], where “Each cell or tile in a level of the map tile grid is divisible into the same number of tiles of that same level of grid. In other words, the initial level of the map tile grid (e.g., a level at the lowest zoom level) is divisible into four cells or rectangles. Each of those cells are in turn divisible into four cells, and so on until the highest zoom or resolution level of the projection is reached.”).
Because Mizutani, Nimmagadda and Young are in the same field of endeavor of updating map for vehicle navigation. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Mizutani in view of Nimmagadda to incorporate the teachings of Young by including the above feature, the predefined smallest pattern size comprises highest resolution zoom level of the patterns, for determining collision free path by considering all the objects present on the area.

Claim(s) 5, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0210865 (“Mizutani”), and in view of US 2019/0051198 (“Nimmagadda”), as applied to claim 1 and 16 above, and further in view of US 2018/0233050 (“Valls Hernandez”). 
Regarding claim 5,  Mizutani further discloses a system wherein (see fig 4, S51. See also [0033], where “Upon the flight path search processing being executed, the control unit 18 first reads the map data 155 from the storage unit 15, and divides the map data 155 into a grid form of multiple cells C in a horizontal plane, as illustrated in FIG. 4 (step S51).”; see also [0047], where “As described above, according to the present implementation, the map data 155 is first divided into a grid form of multiple cells C in a horizontal plane, and scores P relating to the attack avoidance degree of each of the multiple cells C, based on the map data 155 and enemy force range information.”).
Mizutani in view of Nimmagadda does not disclose the following limitation:
wherein the patterns comprise rectangular tiles.
However, Valls Hernandez discloses a system wherein the patterns comprise rectangular tiles (see [0034], where “As illustrated in the example of FIG. 4, the example Bounding Box simplification strategy (31) bounds all the polygons by rectangular areas reducing the number of vertices to four times the number of no flight zones (NFZs).”).
Mizutani discloses a system that divide the search area into multiple grids (see citation above). Mizutani in view of Nimmagadda does not disclose that the search area/patterns comprise rectangular tiles . However, Valls Hernandez discloses a system wherein the search area/patterns comprise rectangular tiles (see citation above). So, it would be obvious to incorporate rectangular tile disclosed by Valls Hernandez into Mizutani for determining item relevant to movement.
Because Mizutani, Nimmagadda and Valls Hernandez are in the same field of endeavor of collision free path generation for vehicle. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Mizutani in view of Nimmagadda to incorporate the teachings of Valls Hernandez by including the above feature, the patterns comprise rectangular tiles, for reducing the complexity for determining relevant item and covering entire area.
Regarding claim 12,  Mizutani does not disclose the following limitation:
wherein the items relevant to movement in the area comprise at least one of an obstacle, a no-go area, and a no-fly zone.
However, Nimmagadda further discloses a system wherein the items relevant to movement in the area comprise at least one of an obstacle, a no-go area, and a no-fly zone (see fig 10A-C, where local obstacle map is generated from global obstacle map. see also [0034], where “The first state may be associated with a free-space ( e.g. a position or obstacle grid cell where no obstacle is located) and the second state may be associated with a blocked-space (e.g. a position or obstacle grid cell where one or more obstacles are located).”; blocked space is interpreted as no-go area).
Because both Mizutani and Nimmagadda are in the same field of endeavor of collision free path generation for vehicle. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Mizutani to incorporate the teachings of Nimmagadda by including the above feature, wherein the items relevant to movement in the area comprise at least one of an obstacle, a no-go area, and a no-fly zone, for generating updated collision free path by avoiding significant deviation from the originally generated path.
Mizutani in view of Nimmagadda does not disclose the following limitation: 
wherein the items relevant to movement in the area comprise… a no-fly zone.
However, Valls Hernandez discloses a system wherein the items relevant to movement in the area comprise… a no-fly zone (see [0034], where “As illustrated in the example of FIG. 4, the example Bounding Box simplification strategy (31) bounds all the polygons by rectangular areas reducing the number of vertices to four times the number of no flight zones (NFZs).”; no flight zone is interpreted as no-fly zone).
Because Mizutani, Nimmagadda and Valls Hernandez are in the same field of endeavor of collision free path generation for vehicle. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Mizutani in view of Nimmagadda to incorporate the teachings of Valls Hernandez by including the above feature, the items relevant to movement in the area comprise… a no-fly zone, for avoiding collision.
Regarding claim 19, Mizutani further discloses a method wherein  (see fig 4, S51. See also [0033], where “Upon the flight path search processing being executed, the control unit 18 first reads the map data 155 from the storage unit 15, and divides the map data 155 into a grid form of multiple cells C in a horizontal plane, as illustrated in FIG. 4 (step S51).”; see also [0047], where “As described above, according to the present implementation, the map data 155 is first divided into a grid form of multiple cells C in a horizontal plane, and scores P relating to the attack avoidance degree of each of the multiple cells C, based on the map data 155 and enemy force range information.”).
Mizutani in view of Nimmagadda does not disclose the following limitation:
wherein the patterns comprise rectangular tiles.
However, Valls Hernandez discloses a system wherein the patterns comprise rectangular tiles (see [0034], where “As illustrated in the example of FIG. 4, the example Bounding Box simplification strategy (31) bounds all the polygons by rectangular areas reducing the number of vertices to four times the number of no flight zones (NFZs).”).
Mizutani discloses a system that divide the search area into multiple grids (see citation above). Mizutani in view of Nimmagadda does not disclose that the search area/patterns comprise rectangular tiles . However, Valls Hernandez discloses a system wherein the search area/patterns comprise rectangular tiles (see citation above). So, it would be obvious to incorporate rectangular tile disclosed by Valls Hernandez into Mizutani for determining item relevant to movement.
Because Mizutani, Nimmagadda and Valls Hernandez are in the same field of endeavor of collision free path generation for vehicle. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Mizutani in view of Nimmagadda to incorporate the teachings of Valls Hernandez by including the above feature, the patterns comprise rectangular tiles, for reducing the complexity for determining relevant item and covering entire area.

Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0210865 (“Mizutani”), and in view of US 2019/0051198 (“Nimmagadda”), as applied to claim 3 above, and further in view of US 6,259,988 (“Galkowski”). 
Regarding claim 13, Mizutani further discloses a system wherein cause the apparatus be configured to (see [0031], where “the control unit 18 searches for a first flight path FP1 from the hover area HA to the battle point BP (step S4). The first flight path FP1 is searched for by predetermined search processing, as a path from the battle point BP to the hover area HA, which is the opposite direction to the actual flight direction. This first flight path FP1 may be searched for in the same way as a second flight path FP2 in step S5, to be described later.”; first flight path is interpreted as initial path).
Mizutani in view of Nimmagadda does not disclose the following limitation:
apply a path straightening operation.
However, Galkowski discloses a system that apply a path straightening operation to an initial path output (col 12, lines 8-23, where “As discussed previously, the Sparse A* Search Tree (SAST) keeps track of what locations have been searched in the environment. This corresponds to the nodes popped off the SAS min-heap. Testing for satisfaction of the d-max constraint for each vector prunes the heap to only check paths less than a certain length. For a given node x, the node x (the vector node which includes a cost value f(x), by which the vector node is sorted in the min-heap, and preferably includes other information such as cost, location, vector length and the like) is only added to the min-heap if D(x)+SL(x).ltoreq.d-max where D(x) is the actual distance of the calculated path to reach x from the start position and SL(x) is the straight line distance from x to the goal. That is, the straight line distance to the goal is added to the current length of the path since the straight line distance is the lower bound of the path length from node x to the goal.”; see also fig 8 and 9).
Because Mizutani, Nimmagadda and Galkowski are in the same field of endeavor of path generation for vehicle to reach a destination. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Mizutani in view of Nimmagadda to incorporate the teachings of Galkowski by including the above feature, apply a path straightening operation, for reducing the cost of travel by finding shorted distance route.
Regarding claim 14, Mizutani further discloses a system wherein cause the apparatus be configured to determine the initial path based on a local grid on the area indicated by the determined at least one pattern (see [0011], where “A second aspect of the present invention provides a flight path search program that searches for a flight path of an aircraft, from outside of an enemy region including an enemy forces point to a predetermined point within the enemy region. The program causes a computer, including storage that stores map information of a predetermined range and enemy force range information, to perform: a grid dividing function of dividing the map information stored in the storage…based on the map information and enemy force range information stored in the storage; a cell calculating function of calculating a second cell that is situated on an extension of a straight line connecting the enemy forces point and a first cell within the enemy region, on the map information, is situated outside of the enemy region, the extension extending towards the first cell; a searching function of searching for, among adjacent cells adjacent to the first cell on the map information, an optimal cell to which to move from the first cell when moving from the first cell toward the second cell, based on the score calculated by the score calculating function; and an updating function of updating the first cell by setting the optimal cell as a new first cell, in a case where the optimal cell found by the searching function does not agree with the second cell.”).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0210865 (“Mizutani”), and in view of US 2019/0051198 (“Nimmagadda”), as applied to claim 3 above, and in view of US 6,259,988 (“Galkowski”), as applied claim 13 above, and further in view of US 2018/0211541 (“Rakah”). 
Regarding claim 15, Mizutani does not disclose the following limitation:
wherein cause the apparatus be configured to modify the initial path by removing one turning point and testing if the modified initial path crosses the at least one item relevant to movement.
However, Nimmagadda discloses a system wherein cause the apparatus be configured to modify the initial path (see [0050], where “ The one or more sensors 101 may be configured to detect obstacles in the vicinity of the vehicle 100. According to various aspects, the one or more processors 102p may be further configured to modify a predefined flight path of the vehicle 100 based on detected obstacles to generate a collision free flight path to the target position avoiding obstacles in the vicinity of the vehicle 100… Therefore, the one or more processors 102p may be further configured to modify a predefined path of travel based on data obtained from the position detection system 102g.”; see also [0093], where “FIG. 14B shows exemplarily a generation of a collision free path of travel 1412 from the global start position to the global target position. The collision free path of travel 1412 may be generated by the path generation module 740.”; see also [0094], where “The path generation module 740 may update the grid memory 760 associated with the ADP grid with the information that is required to reconstruct or, in other words, backtrack the path of travel once the path found signal is generated. Each search grid cell 804 may have an entry in the memory that stores information like the parent grid id, length of the trajectory, cost associated with the trajectory, type of PTG and corresponding parameters required to re-generate the trajectory, etc. As shown exemplarily in FIG. 14A, a tree 1402 is constructed based on the trajectory information of each search grid cell. After the generation of the path found signal from the one or more trajectory modules 730, a backtrack function may be implemented to reconstruct the actually collision free path of travel 1412 starting from the global target position 803 to the global start position 801 as exemplarily shown in FIG. 14B”).
Because both Mizutani and Nimmagadda are in the same field of endeavor of collision free path generation for vehicle. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Mizutani to incorporate the teachings of Nimmagadda by including the above feature, wherein cause the apparatus be configured to modify the initial path and testing if the modified initial path crosses the at least one item relevant to movement, for generating updated collision free path by avoiding significant deviation from the originally generated path.
Mizutani in view of Nimmagadda and Galkowski does not disclose the following limitation:
modify the initial path by removing one turning point.
However, Rakah discloses a system wherein modify the initial path by removing one turning point (see [0245], where “For example, as explained above with respect to location module 910, the updated route may omit a pick-up location and a drop-off location associated with the first user.”; the updated route includes omitting a pick-up location. omitting a location is interpreted as removing one turning point. see also [0079], where “In one example, autonomous vehicles capable of detecting objects on the road and navigate to designated locations may be utilized for providing ridesharing services”; see also [0431]).
Because Mizutani, Nimmagadda, Galkowski and Rakah are in the same field of endeavor of path generation for vehicle to reach a destination. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Mizutani in view of Nimmagadda and Galkowski to incorporate the teachings of Rakah by including the above feature, modify the initial path by removing one turning point, for providing a straight route based on the detected objects on the route so that the vehicle can reach the destination faster without much maneuvering.
Examiner Note
List of references not being used on the current rejection but relevant to current invention:
US 2018/0017973 (“Teague”) discloses a drone navigation method involves steering drone to follow search maneuver.
US 2015/00662458 (“Arbeit”) discloses a method for planning path of unmanned vehicle.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHANA TANJU KHAYER whose telephone number is (408)918-7597.  The examiner can normally be reached on Monday - Thursday, 7 am-5.30 pm, PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.T.K./Examiner, Art Unit 3664                       
/BAO LONG T NGUYEN/Primary Examiner, Art Unit 3664